Honorable Robert S. Calvert,        Opinion No. WW-410.
Comptroller of Public Accounts,
Capitol Station,                    Re:   Questions concerning
Austin, Texas                             reimbursement to the
                                          Central Multilith Ser-
                                          vice, the Motor Pool
                                          and the Central Supply
                                          Service for transfers
                                          made by the Board for
                                          Texas State Hospitals
Dear Mr. Calvert:                         and Special Stihools.

           You have requested that this office supplement
Attorney General's Opinion No. WW-351 (1958). In that
opinion it was held that the Board for Texas State Hospitals
and Special Schools had the right to establish a Motor Pool,
a Central Multilith Service and a Central Supply Service to
be used by the institutions under its supervision, and that
t.he statutory authorization for the creation of those varioi;s
services is' found in Section 2, Article 3174 (b), Vernon's
Civil Statutes, which created the Board for Texas State
Hospitals and Special Schools.

          In that opinion request the following question was
submitted but not answered:

               "If transfers can not be made from the
     Board itself to an institution, how can the Central
     Multilith Service, the Motor Pool and the Central
     Supply Service be reimbursed?"

          You state that you feel it is necessary that the
above question be answered in view of Attorney General’s
@inion No. w-d-319 (1957!, which contained the following
language:

                "It should be pointed out that the
     Salvage and Surplus Act of 1957, supra, specifi-
     cally exempted only the State 'eleemosynary
     institutions'.   This term was defined in Opinion
     WW-251, and does not include the Board for Texas
     State Hospitals and Special Schools per --
                                              se.
Honorable Robert S. Calvert, Page 2 (w4l.O).



     Therefore, the transfer of surpius property may
     be made from one institution to another, but not
     Srom the Board itself to an institution, or vice
     versa, since the property of the Board is covered
     by the Salvage and Surplus Act of 1957, and the
     powers of the Board are curtailed to that extent."

          The above quoted opinion has no application to the
Central Multilith Service, the Motor Pool and the Central
Supply Service, for that opinion deals with surplus property.
Surplus property is considered to be that property that is
unneeded, unwanted or excess property.  The supplies and
equipment used by the Multilith Service, the Motor Pcol and
the Central Supply Service, cannot be considered surplus nor
is there a transfer of this equipment or supplies when used
by the various institutions.

           The 55th Legislature, Regular Session, 1957, pro-
vided in the general Appropriation Bill a procedure by which
each ins titution under the supervision ofthe Board for Texas
State Hospitals and Special Schocls would have the privFlege
of using the Motor Pool, the Central MultilIth Service, and
the Central Supply Service, and each institution would pay its
pro rata share for the upkeep of such services.

          Therefore, you are advised that Attorney General's
Opinion WW-319 (1957) has no application to the Motor Pool,
the :Jentral Supply Service and the Multiiith Service.

           You are further advised that there is no transfer of
property from the Board to one ol' the institutions located
,under its jurisdiction when one of the institutions avai.is
itself o.f the Motor Pool, Muitilith Service and Central Supply
Service . The 55th Legislature in its appropriation bill pro-
vlded a procedure to follow 'by which a Motor Pool, a Central
Wltilith   Service and a Central Supply Service System could
be established, wherein the various institutions could inter-
change supplies and equipment and pay tneir proportionate
shar-e of the costs of maintaining theje services.


                          SUMMARY

               No transfer of property is made
               whenever institutions under the
               supervision of the Board for
               Texas State Hospitals and Special
   _   .;




H,>rcrable Roberr, S. Calvert, Page 3 (WW-4lC).



               Schools ava:l themei-res ,;f the
               Motor Pool, Central M~:;filit3
               Service a3d Centr,?,l3.ippZ.yServlie.
               Also, Attcrney Gmeralls @~lrion
               No. ww-319 (1957) is rat appC icable
               fo the Motor Pool, MGl.ti-X?h Service
               and the Central Supply Service.



                                    WILL WILSON
                                    At:::
                                        :?l?exC.eneral.of Tex&s ,



                                         Llnwarc! Shivers
                                         Assistart